Title: From George Washington to Thomas Sim Lee, 22 March 1781
From: Washington, George
To: Lee, Thomas Sim


                  
                     Sir
                     Head Quarters New Windsor 22d March 1781
                  
                  Your Excellency’s favor of the 18th ulto came to Head Quarters during my visit to Count de Rochambeau at Newport from whence I only returned two days ago.  You may be assured that every attention shall be paid to the Exchange of Colo. Marbury in his due turn, more than that I cannot promise without deviating from a Rule of conduct which I myself had ever observed and which has lately been confirmed by an order of Congress—I have however the pleasure to learn that Colo. Marbury is admitted to parole and as he is, I beleive, the oldest Officer of his Rank unexchanged, I hope his final release will ere long be accomplished.  I do not know what Officers were taken at King’s Mountain or in any part of the southern Quarter, but should a general exchange take place due consideration will be had to the remaining prisoners at New York.  I am with very great Respect and Esteem Yr &c.
                  
               